MEMORANDUM ***
Spargo appeals the district court’s denial of his motion to correct an “illegal” sentence for his conviction for drug trafficking crimes involving approximately 39 pounds of methamphetamine. Spargo’s claim is that, because of the large amounts of drugs with which he was caught, he should have been sentenced under 21 U.S.C. § 841(b)(1)(A) and therefore not subject to a period of special parole. However, that *853section does not cover Schedule II controlled substances.
Spargo’s crime involved methamphetamine. Because methamphetamine is a Schedule II controlled substance, see 21 U.S.C. §§ 802(9), 802(17), Spargo is subject to § 841(b)(1)(B), which provides sentences for violations of § 841(a) involving other Schedule I or II controlled substances, or smaller quantities of narcotic drugs such as cocaine.
Among the penalties permitted by the statute under this section is special parole. Accordingly, Spargo was properly sentenced under 21 U.S.C. § 841(b)(1)(B). See United States v. Gozlon-Peretz, 498 U.S. 395, 399-400, 111 S.Ct. 840, 112 L.Ed.2d 919 (1991) (“Persons convicted of crimes involving lesser amounts of narcotic and non-narcotic substances remained subject to the penalties applicable to offenses committed before the 1984 amendments, including special parole. §§ 841(b)(1)(B) and (C).”). Because the statute provides for no upper limit on the period of special parole, a period of five years is not an abuse of discretion. See United States v. Garcia, 877 F.2d 23, 25 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.